IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES A. BIGGINS,                     §
                                       §
       Plaintiff Below-                §   No. 310, 2014
       Appellant,                      §
                                       §
       v.                              §   Court Below—Superior Court
                                       §   of the State of Delaware,
 CARL DANBERG, et al.,                 §   in and for Kent County
                                       §   C.A. No. 14A-03-007
       Defendants Below-               §
       Appellees.                      §

                                ORDER

            This 20th day of October 2014, it appears to the Court that, on

September 11, 2014, the Court entered an order denying appellant’s motion

to proceed in forma pauperis. Appellant was ordered to pay the required

filing fee by October 15, 2014 or else his appeal would be dismissed without

further notice. Appellant failed to pay the filing fee as ordered; therefore,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to

Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Henry duPont Ridgely
                                      Justice